Citation Nr: 0608783	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which found that the veteran had presented new and material 
evidence to reopen his claim for service connection for a low 
back disability, claimed as secondary to his service-
connected right knee disability.  The veteran testified at a 
personal hearing at the RO in March 2003.  In August 2004, 
the Board issued its own determination that new and material 
evidence had been presented to reopen the back claim for 
service connection.  This issue was then remanded for 
additional development.  The case is again before the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

As noted above, the issue of entitlement to service 
connection for a low back disability as secondary to the 
service-connected right knee disability was remanded to the 
RO for additional development in August 2004.  The examiner 
was asked to review the entire claims and to render an 
opinion as to whether it is at least as likely as not that 
the veteran's service-connected right knee disability had 
either caused or aggravated his low back disorder.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), which held that 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected injury or disease, it shall be service connected 
and the veteran compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.

The veteran was afforded a VA examination in July 2005.  The 
examiner stated that the "C-folder" had been reviewed.  It 
was then noted that the veteran had stated that he had 
injured his low back in service at the time of the motor 
vehicle accident in which he had injured his right knee.  The 
service medical records, however, make no mention of any 
injury to the back sustained at the time of that accident; in 
addition, his separation examination noted no complaints 
referable to the low back.  There were no complaints 
concerning the back until the January 1997 claim for service 
connection.  Despite this evidence, the examiner rendered an 
opinion that the veteran had injured his back in service and 
that his currently diagnosed back disability, to include 
degenerative disc disease (DDD), was related to that injury.  
He also indicated that the right knee disability had not 
caused the back disability.  No opinion was proffered as to 
whether the service-connected right knee injury had 
aggravated the low back.

In view of the foregoing, this case must be returned for 
further development.  The Board finds that another opinion is 
needed to address the July 2005 opinion that the veteran's 
low back disability was caused by an in-service injury, 
despite the fact that no such injury is documented in the 
veteran's service medical records.  That opinion calls into 
question whether the service medical records were reviewed 
prior to the examination, as instructed in the previous 
remand.  The discrepancy between the objective record and the 
statements made by the examiner as to the cause of the low 
back disorder must be reconciled.  Furthermore, there is no 
opinion of record as to whether the service-connected right 
knee disability aggravated the veteran's low back, as 
instructed in the previous remand.

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by ...the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and etiology of his 
diagnosed low back disability.  All 
indicated special tests and studies deemed 
necessary to render the requested opinions 
should be conducted.  The claims folder 
must made available to the examiner prior 
to the examination, and the examiner must 
indicate in the report that the entire 
claims folder, to include the service 
medical records, was reviewed prior to the 
examination.  

a.  The examiner should render an 
opinion as to whether it it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that the veteran 
suffers from any diagnosed low back 
disability, to include degenerative 
disc disease, that can be directly 
related to any documented injury to the 
back sustained in service.

b.  The examiner should also render an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any low back 
disability was aggravated by the 
veteran's service-connected right knee 
disability.

c.  If it is concluded that a current 
back disorder was aggravated by the 
service-connected right knee 
disability, the examiner should comment 
upon the degree of any such back 
disorder that would not be present but 
for the impact of the service-connected 
right knee disability.  It would be 
helpful if the examiner expressed this 
differential degree of additional 
disability in percentage terms.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of an underlying condition 
which pre-existed service, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

f.  If it cannot be determined whether 
the claimed back disorder was incurred 
during service or was aggravated by his 
service-connected right knee disability 
after service, on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

g.  A complete rationale for the 
opinions expressed must be provided by 
the examiner.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a low back 
disability, to include as secondary to the 
service-connected right knee disability, 
must be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided an 
appropriate supplemental statement of the 
case (SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


